DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a) an acquisition unit …, b) a generation unit …, c) a specifying unit …, and d) an extraction unit … in claims 1 and 8; a) an addition average image generation unit …, b) an inscribed circle derivation unit …, and c) an expansion processing unit … in claim 2; an image processing apparatus …, and b) an evaluation apparatus … in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-11 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record fails to teach or render obvious the combination of elements "specifying a plurality of image ranges in a direction of a plane intersecting the optical axis direction, which correspond to the plurality of granules, in an averaged image obtained by averaging at least some of the phase difference images; and extracting the phase difference image at a center position of a corresponding granule in the optical axis direction for each of the plurality of image ranges" with limitations taken in combination with others in the claims.
Sung et al (US 20140333929) discloses 3-D holographic imaging of cells that continuously flow in a micro-fluidic channel, wherein a laser beam is focused in a line within the micro-fluidic channel and a two dimensional detector array is configured to detect a plurality of phase images of a sample moving within the channel.
Basiji et al (US 20140030729) discloses a flow imaging system that uses a time-delay integration (TDI) to capture images of biological cells illuminated by a light source and entrained in a fluid flow that is conveyed through an imaging region of the imaging system.
Ozcan et al (US 20210209337) discloses a flow cytometry imaging system that incorporates an imaging flow cytometer device that obtains images of moving objects carried within a flowing fluid within the microfluidic channel of a microfluidic device.
VAN OOSTRUM et al (US 20210199552) discloses determining a three-dimensional particle distribution in a medium by emitting a coherent light beam to irradiate the sample, recording an interference image of the scattered light beam and a second part of the light beam that has not been scattered, computing, from the interference image, for each one of a plurality of virtual planes lying within the sample, a reconstructed image of the sample, and generating for each reconstructed image, a presence image.
Yellin et al (US 20200311465) discloses a system for classifying objects in a specimen which may be a fluid, the system comprising an image sensor configured to obtain an image of the portion of the fluid in a chamber illuminated by light from a light source, and processor programmed to obtain a holographic image of the specimen in the chamber.
Singh (US 20200116617) discloses inline digital holography microscopy (DHM) for characterizing cells in flow by recording holograms of cells in bulk flow and generating focused image of cells in the 3D volume, a 2D in-focus image corresponding to the hologram pattern encircled.
Perraut et al (US 20170284926) discloses a system for identifying biological particles from a stack of holographic images formed on an image sensor by extracting a stack of image blocks centered on the biological particle to be analyzed from the stack of images and a reference block corresponding to the focus plan is determined.
Villone et al. "Full-angle tomographic phase microscopy of flowing quasi-spherical cells." Lab on a Chip 18.1 (2018): 126-131 discloses a full-angle tomographic phase microscopy (FA-TPM) method for flowing quasi-spherical cells along microfluidic channels, wherein images of aggregate of two spheres and a cluster of three partially interpenetrating spheres are acquired.
However, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Primary Examiner, Art Unit 2482